NO. 12-12-00434-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

ALBERT HAMBRICK, JR.,                                        §   APPEAL FROM THE 392ND
APPELLANT

V.                                                         §     JUDICIAL DISTRICT COURT

KEVIN KELLEY,
APPELLEE                                                 §       HENDERSON COUNTY, TEXAS



                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant has filed a motion to dismiss this appeal. In the motion, Appellant states that
he no longer wishes to pursue the appeal, and requests that the appeal be dismissed with
prejudice. Because Appellant has met the requirements of Texas Rule of Appellate Procedure
42.1(a)(1), the motion is granted, and the appeal is dismissed with prejudice.
Opinion delivered July 3, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                   COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                            JUDGMENT

                                              JULY 3, 2013


                                        NO. 12-12-00434-CV

                                     ALBERT HAMBRICK, JR.,
                                           Appellant
                                              V.
                                        KEVIN KELLEY,
                                            Appellee




                           Appeal from the 392nd Judicial District Court
                       of Henderson County, Texas. (Tr.Ct.No. 2010B-0701)



               THIS CAUSE came on to be heard on the motion of the Appellant to dismiss the
appeal with prejudice herein, and the same being considered, it is hereby ORDERED,
ADJUDGED and DECREED by this Court that the motion be granted and the appeal be
dismissed with prejudice, and that this decision be certified to the court below for observance.
               By per curiam opinion.
               Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.